J-A11045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: C.E.M.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.E.M.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 92 MDA 2017

                   Appeal from the Decree December 13, 2016
                  In the Court of Common Pleas of Berks County
                         Orphans’ Court at No(s): 84887


BEFORE:      SHOGAN, MOULTON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED MAY 26, 2017

        Appellant, C.E.M. (“Father”), files this appeal from the Decree entered

on December 13, 2016, in the Berks County Court of Common Pleas

granting the petition of J.H.W. (“Mother”) and W.R.W. (“Stepfather”) and

involuntarily terminating Father’s parental rights to his daughter, C.E.M.

(“Child”), born in July of 2009, pursuant to 23 Pa.C.S.A. § 2511(a)(1) and

(b). After review, we affirm the trial court’s decree.

        The relevant factual and procedural history is as follows: Mother and

Father are the biological parents of Child, and pursuant to a custody order

dated December 3, 2010, Mother was awarded primary physical custody

while Father received supervised partial physical custody of the Child. See


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A11045-17



Respondent’s Exhibit 1. Although Father previously saw Child regularly, he

last exercised his right to physical custody and saw Child on October 31,

2014.1 Notes of Testimony (“N.T.”), 12/13/16, at 6-7.

        On June 16, 2016, Mother and Stepfather filed a petition to terminate

involuntarily the parental rights of Father as to Child pursuant to 23 Pa.C.S.

2511(a)(1) and (b).2 The trial court conducted a hearing with regard to the

termination petition on December 13, 2016.         Mother and Father both

testified on their own behalf. In addition, Father presented the testimony of

his attorney in the related custody matter and his sister, A.C.W. The court

also heard from the guardian ad litem, Susan N. Denaro, Esquire.3
____________________________________________


1
  Mother testified to facilitating Father’s custody and transporting Child,
despite the order providing the opposite, for a period of approximately two
years prior to that time. N.T. at 7-8. Father conversely suggested that he
saw Child every day during this two-year period. Id. at 48, 65.
2
    Mother and Stepfather married on September 17, 2016. Id. at 5.
3
  The guardian ad litem submitted a report in favor of termination of Father’s
parental rights to Child. See Guardian Ad Litem Report, 11/14/16. At the
hearing, she testified that nothing she heard changed her opinion. N.T. at
105-06. She additionally submitted a brief in favor of this position on
appeal. See Guardian Ad Litem’s Brief. We note here that in a divided
decision our Supreme Court recently held in In re Adoption of L.B.M., ___
Pa. ____, 156 A.3d 1159 (2017) that 23 Pa.C.S.A. § 2313(a) requires a trial
court to appoint counsel for a child in contested involuntary termination of
parental rights proceedings. Justice Wecht, joined by Justices Donohue and
Dougherty, sought to hold that a trial court is required to appoint separate,
independent counsel to represent a child’s legal interests even where the
guardian ad litem is an attorney. However, Chief Justice Saylor and Justices
Baer, Todd, and Mundy disagreed in separate concurring and dissenting
opinions with that portion of the lead Opinion’s holding. In sum, while the
latter four Justices agreed that the trial court must appoint counsel to
(Footnote Continued Next Page)


                                           -2-
J-A11045-17



      Following the hearing, on December 13, 2016, the trial court entered a

decree involuntarily terminating the parental rights of Father.4 On January

10, 2017, Father, through appointed counsel, filed a notice of appeal, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues for our review:

      1. Did the lower court err by terminating [Father’s] parental
         rights?

      2. Was the evidence presented by [Mother and Stepfather]
         insufficient to support the lower court’s decision to terminate
         [Father’s] parental rights?

      3. Was the evidence presented insufficient to show that [Father]
         by conduct continuing for a period of a least six months
         immediately preceding the filing of the petition had either
         shown a settled purpose of relinquishing parental claim to the
         child or refused or failed to perform parental duties as
         required by 23 Pa.C.S.A. Section 2511(a)(1), the only ground
         for termination alleged by [Mother and Stepfather]?


                       _______________________
(Footnote Continued)

represent a child in all contested involuntary termination hearings, they did
not join that portion of Justice Wecht’s Opinion that sought to hold a
guardian ad litem never may serve as the child’s counsel. Herein, Father did
not raise before the trial court any concerns which would have created a
need to appoint independent counsel to advocate for Child, nor does he
make any claims on appeal that the guardian ad litem did not properly
represent Child’s legal and best interests due to a conflict of interest.
Indeed, in this case, Attorney Denaro zealously represented Child pursuant
to 23 Pa.C.S.A. § 2511(a)(1) and (b).
4
 This decree memorialized the decision the court placed on the record at the
conclusion of the hearing.




                                            -3-
J-A11045-17


      4. Was the evidence insufficient for the lower court to make a
         determination under 23 Pa.C.S.[] Section 2511(b)?

Father’s Brief at 1 (unnecessary capitalization omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental rights
      cases requires appellate courts “to accept the findings of fact
      and credibility determinations of the trial court if they are
      supported by the record.” In re Adoption of S.P., [616 Pa.
309, 325, 47 A.3d 817, 826 (2012)]. “If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion.” Id. “[A] decision
      may be reversed for an abuse of discretion only upon
      demonstration    of   manifest    unreasonableness,    partiality,
      prejudice, bias, or ill-will.” Id.    The trial court’s decision,
      however, should not be reversed merely because the record
      would support a different result. Id. at [325-26, 47 A.3d at]
      827. We have previously emphasized our deference to trial
      courts that often have first-hand observations of the parties
      spanning multiple hearings. See In re R.J.T., [608 Pa. 9, 26-
      27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).   “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).




                                     -4-
J-A11045-17



     The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M. II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

     In the case sub judice, the trial court terminated Father’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), as well as (b). This Court has

long held that, in order to affirm a termination of parental rights, we need

only agree with the trial court as to any one subsection of Section 2511(a)


                                    -5-
J-A11045-17



as well as Section 2511(b).       See In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc). We, therefore, analyze the court’s termination

order pursuant to Subsections 2511(a)(1) and (b), which provide as follows:

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                   * * *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     We first examine the court’s termination of Father’s parental rights

under Section 2511(a)(1).     We have explained this Court’s review of a

challenge to the sufficiency of the evidence to support the involuntary

termination of a parent’s rights pursuant to Section 2511(a)(1) as follows:

        To satisfy the requirements of [S]ection 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to

                                    -6-
J-A11045-17


      relinquish parental claim to a child or a refusal or failure to
      perform parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to perform
            parental duties.   Accordingly, parental rights may be
            terminated pursuant to Section 2511(a)(1) if the parent
            either demonstrates a settled purpose of relinquishing
            parental claim to a child or fails to perform parental
            duties.

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines of
            inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect of
            termination of parental rights on the child pursuant to
            Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).

      As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed:

      [I]t is the six months immediately preceding the filing of the
      petition that is most critical to our analysis. However, the trial
      court must consider the whole history of a given case and not
      mechanically apply the six-month statutory provisions, but
      instead consider the individual circumstances of each case.

In re D.J.S., 737 A.2d 283, 286 (Pa.Super. 1999) (citations omitted). This

requires the Court to “examine the individual circumstances of each case

and consider all explanations offered by the parent facing termination of his

or her parental rights, to determine if the evidence, in light of the totality of

the circumstances, clearly warrants the involuntary termination.” In re B.,

                                       -7-
J-A11045-17



N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa. 718, 872
A.2d 1200 (2005) (citation omitted).

     Further, we have stated:

     [T]o be legally significant, the [post-abandonment] contact must
     be steady and consistent over a period of time, contribute to the
     psychological health of the child, and must demonstrate a
     serious intent on the part of the parent to recultivate a parent-
     child relationship and must also demonstrate a willingness and
     capacity to undertake the parental role. The parent wishing to
     reestablish his parental responsibilities bears the burden of proof
     on this question.

In re Z.P., 994 A.2d 1108, 1119 (Pa.Super. 2010) (citation omitted). See

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa.Super 2008) (en

banc).

     Regarding the definition of “parental duties,” this Court has stated:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and

                                    -8-
J-A11045-17


      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with . . . her physical and emotional
      needs.

In re B., N.M., 856 A.2d at 855 (internal citations omitted).

      In the instant matter, in finding grounds for termination of Father’s

parental rights pursuant to Section 2511(a)(1), the trial court concluded:

            Father has not seen Child since October 31, 2014. Even
      before that time, he relied upon Mother to arrange visits and
      transport Child to him. Father has not paid support for years,
      with the exception of a $95 garnishment that the Domestic
      Relations Office was able to secure sometime in late 2015.
      Father has not tried to call Child and has not sent any letters,
      cards, or gifts to Child. Although Mother moved in June 2015,
      Father has always known her telephone number and her parents’
      address. Finally, Mother testified that although she saw Father
      at support conferences, Father never asked about Child.

            Father did file for modification of the custody order on May
      31, 2016. There was conflicting testimony about whether this
      was filed before or after Father knew that Stepfather wanted to
      adopt Child. Based upon [Mother and Stepfather’s] retaining
      counsel in April 2016 to begin the adoption process and the
      supporting testimony about the steps taken to attempt an
      amicable resolution to the matter, the Court finds that Father
      was aware that [Mother and Stepfather] wanted to terminate his
      parental rights when he sought counsel and filed his petition for
      modification.

             Father testified that he suffered from a variety of medical
      conditions that caused him to be bedridden both prior to and
      after October 31, 2014. He was hospitalized at times. He was
      too ill to work. He did not want Child to see him in such poor
      condition. He testified that he was no longer bedridden as of
      spring 2015 and that his condition further improved around
      March or April 2016 such that he is now medically stable. He
      indicated that he texted Mother to resume contact starting in
      2015, but he did not attempt to obtain counsel or seek to


                                    -9-
J-A11045-17


      enforce the custody order. He also incredibly testified that he
      was seeing Child daily prior to October 31, 2014 due solely to
      Mother’s driving an hour each way even though she worked until
      6:30 p.m.

            It is clear that Father has failed to perform his parental
      duties for well more than six months, and, in fact, for two years.
      He thought only of himself. The [c]ourt doubts that he ever had
      the kind of contact with Child that he claims to have had, and
      after October 2014 had no contact at all. His illnesses, even if as
      bad as he claimed, were no excuse for losing touch with Child
      and apparently, based on his own testimony, did not bar him
      from resuming contact, at least as far back as spring 2015. It
      seems to the [c]ourt that Father’s failing to perform parental
      duties was simply a matter of convenience for him.

Trial Court Opinion (“T.C.O.”), 1/25/17, at 3-5.

      Further, as the court stated on the record at the conclusion of the

hearing:

            [Father] -- I never asked you how far you went in school,
      but common sense would have dictated to me, had I been in
      your position, to vigorously pursue litigation in this matter,
      especially when you came to understand that this was going
      nowhere, but as far as I’m concerned, immediately after you
      recovered your strength sometime early 2015, and you did
      nothing for most, if not all, of a year. There was [sic] so many
      things you could have consulted about with your counsel, who
      apparently still is your counsel, to obviate what I’m deciding
      today, which is that your rights are forever terminated effective
      immediately.

N.T. at 109.

      Father, however, argues that the evidence offered by Mother and

Stepfather is insufficient to establish grounds for the termination of his

parental rights pursuant to Section 2511(a)(1).        Father’s Brief at 8-9.

Further, Father suggests that the totality of the circumstances and


                                    - 10 -
J-A11045-17



explanations offered are in contravention to a finding of termination of his

parental rights. Id. at 9-11. Father points not only to his illness, but the

alleged obstructionist actions of Mother.    Id. at 10-11.   Moreover, Father

maintains that he took affirmative steps evidencing a desire to enforce his

parental rights to Child. Id. at 11-12. He asserts

     that his filing the custody petition before the filing of the
     termination petition should be sufficient in and of itself to show
     that he had not evidenced a settled purpose of relinquishing his
     parental claim to the child. In the case of In re: Adoption of
     R.J.S., 901 A.2d 502 (Pa. Super. 2006) the Court said the father
     there had shown a settled purpose of relinquishing his parental
     claim or failed to perform parental duties, relying heavily on the
     father’s failure to take any concrete steps to modify the custody
     order. In the present case, however, Father actually took the
     step, despite his illness and his lack of money, to secure an
     attorney and file a petition to modify custody weeks before
     [Mother and Stepfather] filed the termination petition. See also
     In re B.[,]N.M., supra, where the court said the six months
     immediately preceding the filing of the termination petition is the
     most crucial to analysis in a termination case, citing In re D.J.S.,
     737 A.2d 283 (Pa. Super. 1999)[.]

Id. at 12. Father continues and summarizes as follows:

            Father’s filing of his petition to modify custody within the
     six months immediately prior to the filing of the termination
     petition shows clearly that he did not exhibit a settled purpose of
     relinquishing his parental claim, but rather that he was taking
     direct action to re-establish a parental role with his daughter
     within a reasonable time, taking into account the totality of the
     circumstances.       Father also argues that the filing of the
     termination petition after he filed the petition to modify custody
     was done primarily as another means Mother used to deny
     Father contact with his child, and to obviate Father’s petition to
     modify custody. Father believes this again fits the pattern
     established by Mother of denying [Father] visitation.




                                    - 11 -
J-A11045-17


             In summation, Father argues that his filing of the petition
      to modify custody within the six months immediately preceding
      the filing of the petition to involuntarily terminate his parental
      rights showed clearly that he had not evidenced a settled
      purpose of relinquishing his parental rights to the child.
      Secondly, Father’s attempts to perform parental duties with his
      child were basically impossible because of his on-going illness
      and Mother’s pattern of thwarting his visitation. Father tried to
      work things out in a civil matter without taking court action.
      However, Father did file the petition to modify custody, and
      Father argues that he filed the custody petition in a reasonable
      time frame under the circumstances. Therefore, Father believes
      the evidence was not sufficient to terminate his parental rights
      under 23 Pa.C.S.A. Section 2511[(a)(1)].

Id. at 13-14.

      Upon review, we find the trial court’s determinations are supported by

competent evidence in the record. The record reveals a lack of support and

contact between Father and Child since October 31, 2014. N.T. at 6, 8-9.

Father suffered from uncontrolled Type 1 diabetes, gastroparesis, and

neuropathy for which he was bedridden for six months. Id. at 50, 67-68.

During such time, he did not think it was appropriate for Child to see him.

Id. at 57-58.    However, in the spring of 2015, his condition began to

improve and he was well enough to see and desired to see Child. Id. at 72,

74.   Nonetheless, Father did not attempt to exercise his custodial rights

and/or enforce the custody order until a year later.       Father testified to

requests at support hearings, phone calls, and text messages, which Mother

disputed. Id. at 14, 68, 74.

      Mother stated that it was only after sending a letter with respect to the

voluntary termination of his parental rights that Father texted her seeking


                                    - 12 -
J-A11045-17



contact with Child.      Id. at 9.     Moreover, Father did not file a petition to

modify the custody order until May 31, 2016, after Mother had begun to

seek to terminate his parental rights.         Id. at 15-17, 19.   See Petitioner’s

Exhibit 1; Respondent’s Exhibit 2. In the meantime, Father sent no cards or

gifts to Child.5     Id. at 9, 69.       Thus, as the trial court’s determinations

regarding Section 2511(a)(1) are supported by competent, clear and

convincing evidence in the record, we discern no abuse of discretion and will

not disturb them. See In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267

(2013); In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003). As

noted above, in order to affirm a termination of parental rights, we need

only agree with the trial court as to any one subsection of Section 2511(a)

before assessing the determination under Section 2511(b).           In re B.L.W.,
843 A.2d at 384.

       We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

       [I]f the grounds for termination under subsection (a) are met, a
       court “shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child.” 23
       Pa.C.S. § 2511(b). The emotional needs and welfare of the child
       have been properly interpreted to include “[i]ntangibles such as
       love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
       791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
____________________________________________


5
 Although Mother moved during this time-period and did not provide Father
her address due to a prior Protection from Abuse order, Father had her
phone number, which remained the same, as well as her parents’ address
and phone number. Id. at 6, 12, 69.



                                          - 13 -
J-A11045-17


        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “[I]n cases where there is

no evidence of a bond between a parent and child, it is reasonable to infer

that no bond exists.      Accordingly, the extent of the bond-effect analysis

necessarily depends on the circumstances of the particular case.”             In re

Adoption of J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        In the case sub judice, in reasoning that termination of Father’s

parental rights favors Child’s needs and welfare under Section 2511(b) of

the Adoption Act, the trial court stated:

              It is also clear that termination of Father’s parental rights
        is in the best interests of Child. Any bond that might have
        existed between Father and Child was prior to October 2014 and
        Father did nothing to maintain it. Child does not ask or talk
        about Father.

              Child is bonded with Stepfather. Child calls him “dad” or
        “daddy.” She wants him to be home and does not like when he
        goes on overnight trips. Stepfather has a good relationship with
        Child – he can identify her favorite foods, he taught her how to

                                      - 14 -
J-A11045-17


       ride [a] bicycle, he helps her with her homework, and they play,
       fish, and hunt together. All of Child’s developmental, physical,
       and emotional needs are met by Mother and Stepfather. There
       is no need to disturb this environment and no need to interject
       Father into it.

T.C.O. at 5.

       To the contrary, Father argues that while Mother and Stepfather

offered only minimal evidence as to any bond between Child and him and

suggested Child’s emotional bond was with Stepfather, both he and his

sister, paternal aunt, testified regarding the time Father and Child spent

together and their relationship. Father’s Brief at 15. Father also challenges

the guardian ad litem’s decision not to interview Child.6 Id. at 16.

       Notwithstanding Father’s claims, the record corroborates the trial

court’s termination orders pursuant to Section 2511(b). As indicated, Father

has not seen Child since October 31, 2014. In addition, the only financial

support Father had provided for Child in the recent past was a ninety-five

____________________________________________


6
  To the extent that Father raises the guardian ad litem’s failure to interview
Child, we find this issue is waived as Father failed to raise it below in
questioning the guardian ad litem during the hearing. See Pa.R.A.P. 302(a)
(providing for waiver of issues not first raised in lower court); Fillmore v.
Hill, 665 A.2d 514, 515-16 (Pa.Super. 1995) (stating that “in order to
preserve an issue for appellate review, a party must make a timely and
specific objection at the appropriate stage of the proceedings before the trial
court. Failure to timely object to a basic and fundamental error, such as an
erroneous jury instruction, will result in waiver of that issue. On appeal, the
Superior Court will not consider a claim which was not called to the trial
court’s attention at a time when any error committed could have been
corrected.”) (citations omitted).




                                          - 15 -
J-A11045-17



dollar garnishment over a year prior to the hearing. N.T. at 8-9. Further,

when questioned about whether Child ever asks about Father, Mother

responded, “Not at all.    She doesn’t mention his name.           She doesn’t ask

about him.    Nothing.”   Id. at 10.     Therefore, there is no evidence of the

existence of any current bond between Father and Child.

      Moreover, and more importantly, Mother described Child’s positive,

nurturing relationship with Stepfather.         Id.   Specifically, Mother explained

Child has flourished since meeting Stepfather:          “She -- before I introduced

her to my husband, she was very closed, wouldn’t talk to strangers at all.

Now she’s doing awesome. She’ll talk to people. She’s -- her grades have

improved dramatically in school. She’s so eager to do stuff, it’s crazy.” Id.

Mother further indicated that Child exhibits an emotional bond with

Stepfather. Id. As expressed by Mother, “She calls him daddy. She will go

to him for anything and everything.         She gets upset if he goes on an

overnight hunting trip because she doesn’t want him to leave. She wants

him to stay home.” Id.

      Thus, as confirmed by the record, termination of Father’s parental

rights serves Child’s needs and welfare. While Father may profess to love

Child, a parent’s own feelings of love and affection for a child, alone, will not

preclude termination of parental rights. In re Z.P., 994 A.2d at 1121. As

this Court has stated, a child’s life “simply cannot be put on hold in the hope

that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

                                       - 16 -
J-A11045-17



custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential     in   a   permanent,   healthy,   safe

environment.” In re B., N.M., 856 A.2d at 856.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(1) and (b).                We, therefore,

affirm the Decree of the trial court.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2017




                                         - 17 -